DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11, 13-22, and 24 directed to an invention non-elected without traverse.  Accordingly, claims 11, 13-22, and 24 have been cancelled.

Allowable Subject Matter
Claims 1-10 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Leman (U.S. Patent No. 2,981,575) discloses a system (Figs. 1-4) for retaining a valve assembly (25) in a cavity (9) formed in a cylinder body (5) of a compressor (Figs. 1-4), comprising: a ring (30) having a through-hole (Fig. 1) positioned adjacent to the cavity (9) formed in the cylinder body (5) of the compressor; a cover (40) sized to be at least partially inserted inside the through-hole (Fig. 1) of the ring (30), the cover (40) being further sized such that the cover (40) and the ring (30) can slide relative to each other within a range of relative positions (Column 3 lines 1-23); a first seal (35) sized to be positioned between the ring (30) and the cylinder body (5) of the compressor; a second seal (42) sized to be positioned between the ring (30) and the cover (40), the second seal (42) being configured such that the second seal (42) remains squeezed between the ring (30) and the cover (40) when the cover (40) and the ring (30) slide relative to each other within the range of relative positions (Column 3 lines 14-23); and a ring retainer (60 & 61) capable of holding the ring (30) in position; a cover retainer (50) secured to the cylinder body (5) of the compressor and capable of holding the cover (40) at least partially inserted in the through-hole (Fig. 1) of the ring (30) and at an adjustable position (Column 3 lines 23-75) relative to the cylinder body (5) of the compressor.
Leman does not render obvious in combination with the other claim limitations a cage configured to allow gas flow therethrough, the cage being located between the valve assembly and the cover, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753